Citation Nr: 0722435	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection coronary artery 
disease.

2.  Entitlement to service connection for residuals from a 
cerebrovascular accident.

3.  Entitlement to a higher combined schedular rating for 
service-connected disabilities following an October 2002 
rating decision, to include the issue of whether the RO 
properly calculated the combined rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has coronary artery disease that has been 
aggravated by his service-connected type II diabetes 
mellitus.

2.  The veteran's residuals from a cerebrovascular accident 
are not causally related to his period of active service, any 
incident therein, or any service-connected disability, to 
include type II diabetes mellitus.



CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease, to the extent it is aggravated by the veteran's 
service-connected type II diabetes mellitus, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.310 (2006).

2.  The criteria for service connection for residuals from a 
cerebrovascular accident have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2002, November 2003, and March 2006 
letters, with respect to the claims of entitlement to service 
connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2002, November 2003, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to service connection for residuals from a 
cerebrovascular accident, any potentially contested issue 
regarding a downstream element is rendered moot.  Again, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2002 prior to 
the adjudication of the matter in January 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2003 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in July 
2002, November 2002, and January 2005.  Notably, the veteran 
has not identified any further outstanding and relevant 
evidence in response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will also be granted for aggravation of a nonservice-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  It is noted that VA recently amended 38 C.F.R. § 
3.310, effective October 10, 2006, with the intent of 
conforming the regulation to Allen. The Board will apply, 
however, the regulation as it was written and in effect when 
the veteran filed his claim as well as during the majority of 
the appeal period.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Coronary Artery Disease
The veteran alleges that service connection is warranted for 
his current coronary artery disease as secondary to his 
service-connected type II diabetes mellitus.   VA treatment 
records demonstrate that the veteran experienced a myocardial 
infarction in June 1995 and underwent coronary artery bypass 
surgery in November 1998.  The record demonstrates that the 
veteran's current coronary artery disease has been aggravated 
by his service-connected diabetes mellitus.  

Throughout the pendency of this appeal the veteran has been 
afforded various VA examinations.  In July 2002, a VA 
examiner noted that the veteran's myocardial infarction 
occurred in 1995, at the same time his diabetes mellitus and 
hypertension were discovered; therefore, the diabetes 
mellitus could not be considered the risk factor for the 
infarction.  The examiner's impression was that the veteran's 
original risk factor for his myocardial infarction was his 
smoking history, of two packs a day since the age of 14 or 
15, and his obesity.  Although the examiner concluded that 
the proximate cause of the veteran's 1995 myocardial 
infarction was not his diabetes mellitus, he did submit that 
the veteran's diabetes and high blood pressure could 
potentially aggravate the veteran's coronary artery disease 
existing since 1995.  The examiner, however, indicated that 
there was no evidence of any aggravation of the veteran's 
coronary artery disease since the 1998 bypass surgery.

In November 2002, a VA examiner concurred that the veteran's 
tobacco abuse was a very significant risk factor in the 
development of his vascular disease.  He noted that the 
veteran began smoking at the age of 14 or 15 and progressed 
to two packs a day.   The examiner reasoned that the 
veteran's diabetes mellitus was not discovered or diagnosed 
until he presented with the myocardial infarction in 1995 and 
for that reason would not have been a significant risk factor 
of the myocardial infarction.  As to any subsequent 
progression and/or aggravation of the veteran's coronary 
artery disease, the examiner noted that the veteran did not 
undergo a cardiac catherization in 1995 and in 1998 the 
veteran was still asymptomatic.  Bypass surgery was 
prescribed not because the veteran was symptomatic; rather, 
it was due to the results from a routine screening.  Prior to 
1998, the record is absent any evidence of his arterial 
condition; therefore, there is no medical evidence of record 
of progression or aggravation of the veteran's coronary 
artery disease from 1995 to 1998.  Additionally, the examiner 
noted that since the 1998 bypass surgery there is also no 
evidence in the record of any progression of the veteran's 
coronary artery disease.  Rather, a 2002 electrocardiogram 
stress test was negative, with 10 METS achieved.  The 
examiner reasoned that in the absence of any objective 
evidence of progression of the coronary disease since 1995, 
it was not possible to attribute any current cardiac status 
to the veteran's diabetes mellitus; however, at any point 
were the veteran to exhibit a change in his cardiac status, 
seven years of diabetes history would be obviously equal to a 
contributing factor, probably equivalent to the input of the 
smoking history.  The examiner concluded that the veteran's 
type II diabetes mellitus would be 50 percent responsible for 
any future change in cardiac status.  

In January 2005, a VA examination demonstrated that the 
veteran's coronary artery disease had progressed.  The 
examiner noted that the veteran's exercise capability was 
less than it had been two years ago and estimated from the 
veteran's described exercise level as being equivalent to MET 
level of 3 to 5.  He opined that the veteran's coronary 
artery disease and need for a coronary bypass graft was 
likely related, at least in part, to the veteran's type II 
diabetes mellitus.  

In light of the aforementioned opinions and the January 2005 
VA examination findings of progression of the veteran's 
coronary artery disease, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's type II 
diabetes mellitus has aggravated his coronary artery disease.  
Applying the benefit-of-the-doubt rule, service connection is 
warranted for the extent that the veteran's coronary artery 
disease has been aggravated by his service-connected left 
type II diabetes mellitus.  38 U.S.C.A. § 5107(b); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Residuals from a Cerebrovascular Accident
The veteran also alleges that service connection is warranted 
for his residuals from a cerebrovascular accident, as 
secondary to his service-connected type II diabetes mellitus.  
VA treatment records demonstrate that the veteran experienced 
a cerebrovascular accident in 1996.  At that time, VA 
treatment notes indicated that the veteran was obese and had 
a long history of heavy smoking.  Upon review of the medical 
evidence of record, the Board finds that service connection 
is not warranted for the veteran's current residuals from a 
cerebrovascular accident.  The medical evidence of record 
does not demonstrate that the veteran's service-connected 
diabetes mellitus was the proximate cause of the 
cerebrovascular accident and subsequent residuals.  

In July 2002, a VA examiner indicated that the veteran was 
almost completely recovered from the 1996 cerebrovascular 
accident.  Examination only revealed some hesitancy in 
speech, when he became tense or very tired; however, the 
veteran was always clearly understandable.  The veteran did 
not allege any other residuals from the stroke.  The 
examiner's impression was that the veteran's primary risk 
factor of the cerebrovascular accident was his smoking 
history.  The examiner indicated that the veteran's diabetes 
and hypertension could only be considered slight risk 
factors.  

The veteran was afforded an additional VA examination in 
November 2002.  At that time, the examiner indicated that 
there was no evidence of any progression of the veteran's 
residuals from his cerebrovascular accident; rather, the 
veteran had experienced improvement.  The veteran, however, 
still experienced some difficulty with reading comprehension.  
There was also no evidence of any sort of progression of the 
veteran's cerebrovascular disease.  The examiner opined that 
he veteran's type II diabetes mellitus was not the proximate 
cause of this cerebrovascular accident and subsequent 
residuals.  He reasoned that the veteran's diabetes had been 
only diagnosed for a year at the time of the stroke and had 
to be considered a contributor to his vascular status; 
however, it was still less contributory than the veteran's 
long smoking history.  He concluded that the veteran's 
service-connected the type II diabetes mellitus only resulted 
in a 25 percent contribution to the cerebrovascular accident 
and its current residuals.  

Service medical records are silent regarding any complaint or 
finding of cerebrovascular disease.  Similarly, the post-
service medical evidence of record is negative for any 
notations of cerebrovascular disease for years after service 
separation.  The first complaint of cerebrovascular disease 
was recorded in 1996.  Moreover, there is no medical evidence 
of record that provides a nexus to his period of service.  
Consequently, service connection is not warranted on a direct 
basis.

The veteran, however, claims that his current residuals from 
a cerebrovascular accident are secondary to his service-
connected type II diabetes mellitus.  The Board finds that 
the aforementioned July 2002 and November 2002 VA medical 
opinions discussed above are persuasive and assigns them 
great probative weight.  The opinions were rendered by 
physicians who actually examined the veteran.  In addition, 
the both VA examiner gave considered rationales and based 
their opinions on a complete review of the veteran's claims 
folder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record which contradicts these opinions is the opinion of the 
veteran.  Although he has argued that his current residuals 
from a cerebrovascular accident are causally related to his 
service-connected type II diabetes mellitus, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, the medical evidence of record demonstrates 
that the primary risk factor and proximate cause of the 
veteran's cerbrovascular accident and subsequent residuals 
was his long heavy smoking history.  To reiterate the July 
2002 VA examiner opined that the veteran's type II diabetes 
mellitus was only a slight contributor in the development of 
the cerebrovascular accident and the November 2002 examiner 
quantified the contribution as 25 percent.  There is no 
medical evidence that indicates that the veteran's service-
connected type II diabetes mellitus was a proximate cause of 
his cerebrovascular accident and subsequent residuals.  
Although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record.

Unlike the coronary artery disease, there is no evidence or 
contention that the veteran's diabetes aggravated the 
veteran's stroke residuals.

In summary, as cerebrovascular disease was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that any residuals 
from a cerebrovascular accident are not causally related to 
the veteran's active service or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals from a cerebrovascular accident.


ORDER

Entitlement to service connection coronary artery disease, to 
the extent it is aggravated by the veteran's service-
connected type II diabetes mellitus, is granted.

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.


REMAND

In light of the decision granting service connection for 
coronary artery disease, the RO must assign a rating which 
must be considered when assigning a combined evaluation.  
Thus, the combined rating issue is not ready for appellate 
review.  

Accordingly, the case is REMANDED for the following action:

1.  A disability evaluation must be 
assigned for the veteran's coronary 
artery disease.    

2.  Then, after any additional 
development indicated by the state of the 
record, readjudicate the combined rating 
issue.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


